Notice of Pre-AIA  or AIA  Status
           The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0001], line 3, after “,”, -- now U.S. Patent No. 10,994,436, -- should be added.
(2) In paragraph [0002], line 3, “10,279.501” should read --10,279,501--.     
(3) In paragraph [0003], line 1, “15721,395” should read --15,721,395--. 
(4) In paragraph [0003], line 3, “9,782.907” should read --9,782,907--.
(5) In paragraph [0003], line 5, “/2015” should read --2015--.
Appropriate correction is required.

Claim Objection
Claims 5 and 14 are objected to because of the following informalities: 
(1) In claim 5, line 1, “are” should read --is--.
(2) In claim 5, line 2, “extending” should read --extends--.
(3) In claim 14, line 1, “are” should read --is--. 
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112 (pre-AIA ), second paragraph
1.        The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.        Claims 1-10 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
          (1) In claim 1, line 8, “said periphery” has no antecedent basis.  The phrase should read -- a periphery--.
           (2) In claim 1, lines 10-11 contradict line 5 of the claim.  As the disclosed invention is understood, the severing blade 110 is mounted on the mounting frame 32.  See paragraph [0073] of the specification and Figs.1 and 6.  However, the slotted rotational member 280 as shown in Fig.8 is mounted between frame members 276 of a frame 250 of Fig.1.  The frame for mounting the severing blade is NOT the same as the frame for mounting the slotted rotational member.         
          (3) In claim 7, line 4, “said rotational movement” has no antecedent basis.  The phrase should read --a rotational movement--.
          (4) In claim 10, “the frame supports a ramp surface” is misleading.  As the disclosed invention is understood, the ramp surface 260 as shown in Fig.1 is supported on the frame 250.  However, the frame 32 for mounting the blade 110/112 shown in Fig.6 is NOT the frame 250 that supports the ramp surface 260 of Fig.1.  In other words, the frame mounting said severing blade as required by claim 1 is NOT the same as the frame that supports the ramp surface as required by claim 10.  

Claim Rejection – Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.        Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,994,436. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same invention with the claims of this instant application having a broader scope (i.e. without the limitations of “without directly contacting said severing blade during a rotational movement of said severing blade” and “wherein the frame supports a ramp surface on which said workpiece is rested” as required by independent claim 1 of the ‘436 patent, and without the limitations of “wherein said platform and said plurality of rollers move with said cutting blade through a path of travel for said severing of said workpiece” and “wherein said slot receives said cutting blade without directly contacting said cutting blade” as required by independent claim 9 of the ‘436 patent).    
3.      Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,279,501. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same invention with the claims of this instant application having a broader scope (i.e. without the limitation of “a guide plate mounted vertically in a plane with said severing blade”).
4.       Claims 1-13 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,782,907. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same invention with the claims of this instant application having a broader scope (i.e. without at least the limitation of “a guide plate with an arcuate forward edge” as required by claims 1 and 9 of the ‘907 patent).
5.      Claims 1-7, 9-11 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,126,349. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same invention with the claims of this instant application having a broader scope (i.e. without at least the limitation of “a frame mounting the cutting mechanism and the transport assembly in predetermined relation to each other” as required by claims 1 and 12 of ‘349 patent or “axle assemblies” as required by claim 7 of ‘349 patent).

Claim Rejection - pre-AIA  35 U.S.C. 102(b)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

2        Claims 1, 2 and 6-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lazickas (U.S. Patent No. 3,791,246).  
         Regarding claim 1, Lazickas discloses an apparatus for severing a workpiece (42), said apparatus comprising:
         a severing blade (22) operable to cut said workpiece (42) along a selected course (11) at a severing position (see Fig.7);
         a frame (26) mounting said severing blade (22, by means of a plate-like projection 24 of a housing 24 and screws 30, see Fig.5) relative to said severing position; and
        a slotted rotational member (32) mounted directly “below” (depending upon a view point of a viewer) said severing blade (22) and having a slot (40, see Fig.7) extending  about a periphery of said slotted rotational member (32) and positioned to receive a periphery of said severing blade (22) therewithin, wherein said slotted rotational member (32) is mounted between frame members (M1, M2, see Fig.7 as annotated below) of said frame (26).  The type of the workpiece to be severed (i.e. of a strong and resistant composition as cited at lines 1-2 of the claim) has no patentable import on the structure of the apparatus and accordingly cannot serve to distinguish.    

    PNG
    media_image1.png
    485
    478
    media_image1.png
    Greyscale

          Regarding claim 2, in Lazickas, the workpiece (42) is rested on a support surface (12,14, see Fig.1), and the apparatus further comprises a transport assembly (34) having at least one rolling member (34) engageable with said support surface (12,14, see Fig.4) to support said apparatus for movement on the support surface (12,14) along said workpiece (42) that is rested upon the supporting surface (12,14) to pass through said severing position to cut said workpiece (42).            
          Regarding claim 6, Lazickas’ severing blade (22) is driven by a drive (20) in rotational movement through said severing position, and said workpiece (42) is pressed into said slot (40, see Fig.7) by aid severing blade (22) during a cutting operation providing resistance to said severing blade (22) to assist in severing said workpiece (42).  
         Regarding claim 7, Lazickas’ slot (40) is a U-shaped slot (see Fig.7) and receives said periphery of said severing blade (22) without directly contacting said severing blade (22, i.e. due to “clearances”, see column 5, lines 37-39) during said rotational movement of said severing blade (22).
         Regarding claim 8, Lazickas’ severing blade (22) is positioned relative to said U-shaped slot (40) to cause said workpiece (42) to be pressed into said U-shaped slot (40) and sheared by providing resistance to said severing blade (22) to assist in severing said workpiece (42). 
          Regarding claim 9, Lazickas’ severing blade (22) operates without directly contacting said severing blade (22, i.e. due to “clearances”, see column 5, lines 37-39) during a rotational movement of said severing blade (22).
          
Claim Rejection - pre-AIA  35 U.S.C. 103(a)
1.       The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.        Claims 1-4 and 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zawistowski (U.S. Patent No. 2,294,497) in view of Lazickas (U.S. Patent No. 3,791,246).                 
           Regarding claims 1 and 7-9, Zawistowski discloses an apparatus for severing a workpiece (A), said apparatus comprising: 
           a severing blade (13) operable to cut said workpiece (A) along a selected course at a severing position; and  
           a frame (12) mounting said severing blade (13) relative to said severing position substantially as claimed except Zawistowski lacks a slotted rotational member.
            Lazickas shows a severing apparatus comprising a severing blade (22), a slotted rotational member (32) mounted directedly “below” (depending upon a view point of a viewer) said severing blade (22) and having a U-shaped slot (40, see Fig.7)  extending about a periphery of said slotted rotational member (32) and positioned to receive a periphery of said severing blade (22) therewithin without directly contacting said severing blade (22, i.e. due to “clearances”, see column 5, lines 37-39) during a rotational movement of said severing blade (22), and said severing blade (22) causes a workpiece (42) to be pressed into said U-shaped slot (40) and sheared by providing resistance to said severing blade (22) to assist in severing said workpiece (42).  
           Thus, it would have been obvious to one skilled in the art to modify Zawistowski by providing the severing apparatus with a slotted rotational member having a U-shaped slot for receiving the periphery of the severing blade (13) to facilitate supporting and feeding the workpiece (A) as it is passed beneath the severing blade (13) as taught by Lazickas.  The type of the workpiece to be severed (i.e. of a strong and resistant composition as cited at lines 1-2 of the claim) has no patentable import on the structure of the apparatus and accordingly cannot serve to distinguish.    
           Regarding claim 2, in Zawistowski, the workpiece (A) is rested on a supporting surface (i.e. a table, see page 1, left column, line 48), and said apparatus further comprises a transport assembly (10) having at least one rolling member (11) engageable with said supporting surface (i.e. the table, see page 1, left column, lines 46-48) to support said apparatus for movement on said supporting surface (i.e. the table) along said workpiece (A) that is rested upon the supporting surface (i.e. the table) to pass through said severing position to cut said workpiece (A).  
           Regarding claim 3, Zawistowski’s at least one rolling member (11) comprises at least two rolling members (11) individually mounted on said transport assembly (10) on a forward portion and on a rearward portion thereof (see Fig.1), and said rolling members (11) extend transversely of said transport assembly (10) whereby said apparatus is stable longitudinally and transversely during said movement on said supporting surface (i.e. the table) along said workpiece (A).  
           Regarding claim 4, Zawistowski’s transport assembly (10) has a platform (10) extending between said forward portion and said rearward portion of said transport assembly (10) through said severing position, and a ramp (44) is mounted on said forward portion of said transport assembly (10) operable to feed said workpiece (A) on said platform (10) forwardly of said severing position.  
           Regarding claim 6, in Zawistowski as modified, the severing blade (13) is driven by a drive (15) in rotational movement through said severing position, and said workpiece (A) is pressed into said slot (as taught by Fig.7 of Lazickas) by aid severing blade (13) during a cutting operation providing resistance to said severing blade (13) to assist in severing said workpiece (A).  
           Regarding claim 10, Zawistowski shows a frame (10) supporting a ramp surface (44) on which said workpiece (A) is rested.  
3.       Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zawistowski (U.S. Patent No. 2,294,497) in view of Lazickas (U.S. Patent No. 3,791,246) as applied to claim 4 above, and further in view of Reid (U.S. Patent No. 1,914,528).
           Regarding claim 5, Zawistowski’s severing apparatus as modified above shows all the claimed limitations except the platform (P) lacks a plurality of rotational members mounted thereon.
           Reid teaches it is desirable to provide a platform (see Figs.1-2) of a severing apparatus with a plurality of rotational members (31) mounted thereon and operable to engage a workpiece (15) and to assist feeding said workpiece (15) through a severing position and over the platform during a cutting operation.  
           Thus, it would have been obvious to one of ordinary skill in the art to further modify Zawistowski by providing the platform (10) with a plurality of rotational members to facilitate moving the workpiece (A) through the severing position as taught by Reid. 
4.        Claims 11-15 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zawistowski (U.S. Patent No. 2,294,497) in view of Lazickas (U.S. Patent No. 3,791,246) and Reid (U.S. Patent No. 1,914,528).
           Regarding claims 11-13, 17 and 18, Zawistowski discloses an apparatus for severing a workpiece (A), said apparatus comprising: 
           a frame (12) adapted for movement over a work surface;
           a cutting blade (13) having a periphery; and 
           a platform (10) for supporting said workpiece (A) during movement of said workpiece (A) thereover and beneath said cutting blade (13) substantially as claimed except Zawistowski lacks at least one roller disposed on the platform (10) and defining a slot in position to receive said periphery of said cutting blade (13), and it also lacks a plurality of rollers mounted on said platform (10) via axle assemblies for rotational movement to facilitate movement of said workpiece (A) over said platform (10) during severing of said workpiece (A).
           Lazickas shows a severing apparatus comprising a cutting blade (22), a roller (32) defining a U-shaped slot (40, see Fig.7) extending circumferentially thereabout for receiving a periphery of said cutting blade (22) therewithin without directly contacting said cutting blade (22, i.e. due to “clearances”, see column 5, lines 37-39) during a rotational movement of said cutting blade (22), and said cutting blade (22) causes a workpiece (42) to be pressed into said U-shaped slot (40) and sheared by providing resistance to said cutting blade (22) to assist in severing said workpiece (42).  
           Thus, it would have been obvious to one skilled in the art to modify Zawistowski by providing the severing apparatus with a roller having a U-shaped slot for receiving the periphery of the cutting blade (13) to facilitate supporting and feeding the workpiece (A) as it is passed beneath the severing blade (13) as taught by Lazickas.  The type of the workpiece to be severed (i.e. of a strong and resistant composition as cited at lines 1-2 of the claim) has no patentable import on the structure of the severing apparatus and accordingly cannot serve to distinguish.    
           Reid teaches it is desirable to provide a platform (see Figs.1-2) of a severing apparatus with a plurality of rollers (31) mounted thereon via axle assemblies (see Figs.1-2 not labelled) for rotational movement to facilitate movement of a workpiece (15) over a platform (see Fig.1).  
           Thus, it would have been obvious to one of ordinary skill in the art to further modify Zawistowski by providing the platform (10) with a plurality of rollers to facilitate moving the workpiece (A) over the platform (10) as taught by Reid. 
            Regarding claim 14, Zawistowski shows a ramp (44) mounted on a forward portion of said platform (10), wherein the ramp (44) has friction reducing means in the form of holes (45) for reducing friction between the ramp (44) and the workpiece (A) during feeding of the workpiece (A).       
            Reid shows an alternative friction reducing means that is in the form of rollers (30/31, see page 2, lines 62-68).
            Because both Zawistowski and Reid teach friction reduction for a workpiece feeding surface, it would have been obvious to one skilled in the art to substitute Reid’s rollers for Zawistowski’s holes to achieve the predictable result of reducing friction between the workpiece and the workpiece feeding surface to assist in feeding the workpiece.  
           Regarding claim 15, in the modified Zawistowski, said cutting blade (13) is positioned relative to said platform (10) such that said severing assists in pulling said workpiece (A) over said platform (10) during said severing of said workpiece (A).  
           Regarding claim 19, in Zawistowski as modified, said platform (10) and said plurality of rollers (taught by Reid as in claim 1) move with said cutting blade (13) through a path of travel for said severing of said workpiece (A).
5.       Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zawistowski (U.S. Patent No. 2,294,497) in view of Lazickas (U.S. Patent No. 3,791,246) and Reid (U.S. Patent No. 1,914,528) as applied to claim 11 above, and further in view of Fore (U.S. Patent No. 669,081).
           Regarding claim 16, Zawistowski’s severing apparatus as modified above shows all the claimed limitations except it fails to mention the material used for the roller that defines said slot (as taught by Lazickas).  
           Fore teaches the use of metal for a slotted roller (13, see page 1, lines 57-60) but does not explicitly mention the metal being brass.  
           In view of Fore’s teaching, it would have been obvious to one skilled in the art to use metal for Zawistowski’s slotted roller as metal is easy to obtain.  To further modify Zawistowski by using a well-known and commercially available metal such as “brass” for the slotted roller would have been obvious to one of ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.         

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724